Sherwood, J.
The defendant, a negro, was awarded twenty years in the penitentiary for shooting and killing with a musket a negro boy some sixteen or seventeen years old. The killing was done at Taylor’s house.
Lee Smith, the deceased, went to Taylor’s the evening of the homicide, as did a number of other negroes of both sexes. After being there a short time, Smith became involved in a quarrel with defendant; both parties threw off their coats and after exchanging a few blows, Smith was led out or put out of the room, and walked away with a friend. Having proceeded a short distance, Smith remembered that his coat had been left in Taylor’s house, and saying he would return for it, went back toward Taylor’s house, and in a very short space of time the report of the shot was heard which took his life, and his friend returning to Taylor’s, found Smith shot through the body and dead, but without any weapons on his person, nor does it appear that he attempted to draw or use any. He was shot just as he entered the room which he had so recently left. There was testimony to show that he knocked or kicked the door open as he entered, and there was testimony of a contrary effect.
On Smith’s return for his coat it seems his approach was heard, and Taylor was told that Smith was outside, when he ran into another room and seizing his musket returned and said: “I will kill the first one that comes in.” Thereupon Caldwell, another negro, grabbed the musket and expostulated with Taylor, but to no purpose, and as Smith entered the door, *154Taylor wrenched the musket away from Caldwell, find exclaiming: “Get away from that door, 1 will kill the first man that comes in,” and immediately fired and Smith fell dead. Whereupon Taylor patted Caldwell on the shoulder and said: “lam the man that done it!”
The court gave of its own motion eleven instructions, one at the instance of the State and two at the request of defendant, and refused three asked by the latter. The instructions given by the court embraced murder in the first and second degrees, manslaughter in the fourth degree and self-defense. The jury returned a verdict for murder in the second degree. There was ample evidence to support the-verdict, indeed to have justified a finding of ■ murder in the first degree. It is difficult to see what evidence there was of self-defense, but of this defendant can not complain.
The instructions were in substance such as are usually given, and finding no error in the record, we affirm the judgment.
All concur.